DETAILED ACTION
This office action is responsive to the applicant’s response filed 10/22/2021.  The application contains claims 1-20, all examined and rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.youtube.com/watch?v=7k_GTZpdrOw Published on Dec 25, 2017 [hereinafter Cheez] in view of https://www.youtube.com/watch?v=iKf6aXaEVoI Published on Nov 17, 2011 [hereinafter Amazon] in view of Lewis et al. [US 10298874 B1, hereinafter Lewis].

With regard to Claim 1,
	Cheez teach a method for search page interaction, comprising:
detecting a selection of a first user interface element by a user, wherein the first user interface element is a search control associated with searching and recommending content to the user (Time 1:33-1:34, Cheez icon to initiate application and search for the available content to recommend to the user, Time 6:30, selecting the heart icon display the videos related to the persona of the user (who the user like to watch and follow); 
in response to the selection of the first user interface element by the user, presenting content recommended to the user via a first interface (Time 1:34, first user interface presented to the user), wherein the first interface comprises at least one subject of the content recommended to the user, the at least one subject comprises at least a text string (Time 1:34, Time 5:55-6:27, Time 6:08, “#ChristmasChallenge”, Time 6:55-7:00 first user interface presented to the user where every video include a text string representing a subject), the at least one subject is selectable (Time 7:00-7:04, user select the “Tripti Luha”), and the first interface further comprises at least one dynamic thumbnail corresponding to at least one video associated with the at least one subject and displayed (Time 1:34-1:37, Time 5:55-6:27, Time 6:55-7:00, every video is represented by a dynamic thumbnail);
displaying a second interface, and the second user interface element selectable for switching to an interface of shooting a new video associated with the first subject of the content (Time 2:00-2:03, Time 2:31-2:39, selecting the camera icon provide a second user interface that include video icon (element selectable for switching to an interface of shooting a new video);
in response to detecting a selection of a first dynamic thumbnail corresponding to a first video among the at least one dynamic thumbnail in the first interface, displaying a third interface of playing the first video (Time 7:00-7:04, user select a thumbnail to play a video); and 
displaying a fourth interface of playing a second video corresponding to a second dynamic thumbnail among the at least one dynamic thumbnail in the first interface (Time 7:00-7:04, user select any of the thumbnails to play a video), wherein the first dynamic thumbnail and the second dynamic thumbnail are displayed adjacent to each other in the first interface (Time 1:34-1:37, Time 5:55-6:27, Time 6:55-7:00, dynamic thumbnail are displayed adjacent to each other and could be selected to play associated video).
Cheez do not explicitly teach thumbnail corresponding to at least one video displayed in an area located under the at least one subject of the content; detecting a selection of a first subject of the content among the at least one subject of the content in the first interface; displaying a second interface associated with the first subject of the content in response to the selection of the first subject of the content, wherein the second interface is an interface comprising detailed information about the first subject of the content. 
Amazon teach thumbnail corresponding to at least one video displayed in an area located under the at least one subject of the content (Time 0:34-0:36, e.g. “Prime instant Videos”, “Movies”, and “TVShows” are subjects that include thumbnails displayed under them);
detecting a selection of a first subject of the content among the at least one subject of the content in the first interface (Time 0:35-0:40, selecting to view all prime instant videos); 
displaying a second interface associated with the first subject of the content in response to the selection of the first subject of the content, wherein the second interface is an interface comprising detailed information about the first subject of the content (Time 0:35-0:40, selecting to view all prime instant videos display a second screen that include all the video related to that category instead of the small sample on the main page). 
Cheez and Amazon are analogues art because they are in the same field of endeavor, playing videos. A person of ordinary skill in the art before the effective filing date of the invention would modify Cheez to have the ability to display thumbnail at an area located under the at least one subject of the content and to allow the display an element selectable for switching to interface of shooting a new video at a second interface that include detailed information about user select content subject, with an acceptable expectation for success, the motivation for the modification would have been to provide the user with a quick and efficient way to preview available different subjects in order to choose a subject to categorize his captured video within which will prevent errors in categorizing videos, save the user’s time and effort as the video is automatically associated with the selected subject, and increase user’s satisfaction due to the simplified interaction and categorization.
Cheez as modified teach the ability to display first and second selectable dynamic thumbnails that could be selected to display a third interface for playing the first video.
However, Cheez do not explicitly teach in response to detecting an up-down slide operation on the third interface, displaying a fourth interface of playing a second video corresponding to a second dynamic thumbnail among the at least one dynamic thumbnail in the first interface.
Lewis teach in response to detecting an up-down slide operation on the third interface, displaying a fourth interface of playing a second video corresponding to a second dynamic thumbnail among the at least one dynamic thumbnail in the first interface, wherein the first dynamic thumbnail and the second dynamic thumbnail are displayed adjacent to each other in the first interface (Fig. 3-4, Col. 4, lines 16-21, “scrollable set of content items can include a group of videos, which when presented in a graphical user interface (GUI) of an application executing on a user device, can be scrolled through by a user (e.g., by activating a scroll button or via a swiping gesture)”, Col. 11, lines 58-62, “content feed can be scrollable in a direction that is parallel to an orientation of the user interface 400. For example, the user interface 400 may be in a portrait orientation and the content feed can be scrolled in a vertical direction, from the top of the user interface 400 to the bottom of the user interface 400, and/or from the bottom to the top of the user interface”, Col. 12-13, lines 60-3, “processing device automatically starts playing the video when the video becomes fully visible in the user interface”).
Cheez-Amazon and Lewis are analogues art because they are in the same field of endeavor, playing videos.
A person of ordinary skill in the art before the effective filing date of the invention would modify Cheez-Amazon to have the ability to activate next or previous video based on a slide operation and Cheez teach the ability to display videos in order and Lewis play a set of videos received, it would have been obvious to modify Cheez to play videos based on up and down gesture to activate next or previous video in the most intuitive order to play the videos which is in the same order of display Cheez’s first user interface, with an acceptable expectation for success, the motivation for the modification would have been to provide the user with a quick and efficient way to preview different available videos in order to choose a video to actually watch or switch to the a different video that would be more interesting which will save the user’s time, effort and increase user’s satisfaction.

With regard to Claim 2,
	Cheez-Amazon-Lewis teach the method according to claim 1, wherein the recommended content comprises challenges or music recommended according to a user persona (Cheez, Time 6:08, “#ChristmasChallenge”, Time 6:30, selecting the heart icon display the videos related to the persona of the user (who the user like to watch and follow, Lewis, Col. 26, lines 3-11, “systems discussed here collect personal information about users, or may make use of personal information, the users may be provided with an opportunity to control whether programs or features collect user information (e.g., information about a user's social network, social actions or activities, profession, a user's preferences, or a user's current location), or to control whether and/or how to receive content from the content server that may be more relevant to the user”).
The Examiner further notes that the data content (e.g. challenge video) is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to Claim 3,
	Cheez-Amazon-Lewis teach the method according to claim 1, wherein the at least one dynamic thumbnail corresponding to the at least one video is displayed in sequence under a subject among the at least one subject of recommended content with which the at least one video is associated (Cheez, Time 1:34-1:37, Time 5:55-6:27, Time 6:55-7:00, videos is represented by a dynamic thumbnail, Lewis, Fig. 5, thumbnails are displayed in sequence under a subject, Amazon, Time 0:34-0:36, e.g. “Prime instant Videos”, “Movies”, and “TVShows”).
Cheez-Amazon and Lewis are analogues art because they are in the same field of endeavor, playing videos. A person of ordinary skill in the art before the effective filing date of the invention would modify Cheez-Amazon to have the ability to display dynamic thumbnail under a subject, with an acceptable expectation for success, the motivation for the modification would have been to categorize content in a simple way that the user can follow, browse and access which will save the user’s time, effort and increase user’s satisfaction.

With regard to Claim 4,
Cheez-Amazon-Lewis teach the method according to claim 1, further comprising:
in response to a left-right slide operation in a display area of displaying the at least one dynamic thumbnail corresponding to the at least one video in a terminal screen, displaying at least a subset of the at least one dynamic thumbnail corresponding to the at least one video based on a direction and a distance of the left-right slide operation in the display area (Cheez, Time 1:34-1:37, Time 5:55-6:27, Time 6:55-7:00, videos is represented by a dynamic thumbnail, Lewis, Fig. 5, Col. 4, lines 29-32, “user can swipe the touch screen of the user device 103, for example, from right to left, to scroll through the scrollable set of content items 107”, Col. 1, lines 44-48, “content feed being scrollable in a first direction parallel to an orientation of the user device, and the plurality of content items being scrollable in the content feed in a second direction that is perpendicular to the first direction of the content feed”).
Cheez-Amazon and Lewis are analogues art because they are in the same field of endeavor, playing videos. A person of ordinary skill in the art before the effective filing date of the invention would modify Cheez-Amazon to have the ability to browse videos based on a direction and a distance of the left-right slide operation in the display area, with an acceptable expectation for success, the motivation for the modification would have been to provide the user with a quick and efficient way to browse and preview different available videos in order to choose a video to watch which will save the user’s time, effort and increase user’s satisfaction.

With regard to Claim 5,
Cheez-Amazon-Lewis teach the method according to claim 1, wherein there is a predetermined corresponding relationship between a display position of the second dynamic thumbnail relative to the first dynamic thumbnail in the first interface and a direction of the up-down slide operation on the third interface (Lewis, Fig. 3-4, Col. 4, lines 16-21, “scrollable set of content items can include a group of videos, which when presented in a graphical user interface (GUI) of an application executing on a user device, can be scrolled through by a user (e.g., by activating a scroll button or via a swiping gesture)”, Col. 11, lines 58-62, “content feed can be scrollable in a direction that is parallel to an orientation of the user interface 400. For example, the user interface 400 may be in a portrait orientation and the content feed can be scrolled in a vertical direction, from the top of the user interface 400 to the bottom of the user interface 400, and/or from the bottom to the top of the user interface”, the system play the received content in order based on the user up-down slide operation).

With regard to Claim 6,
	Cheez-Amazon-Lewis teach the method according to claim 1, wherein the at least one subject of recommended content is displayed in form of a list in the first interface; and the method further comprises:
in response to an up-down slide operation on the list in the first interface, acquiring at least a subset of the at least one subject of recommended content based on a direction and a distance of the up-down slide operation; and displaying the acquired at least a subset of the at least one subject of recommended content (Cheez, Time 0:27-0:45, scrolling up and down through the first user interface to display content based on the gesture direction and distance, Lewis, Fig. 3-4, Col. 4, lines 16-21, “scrollable set of content items can include a group of videos, which when presented in a graphical user interface (GUI) of an application executing on a user device, can be scrolled through by a user (e.g., by activating a scroll button or via a swiping gesture)”, Col. 11, lines 58-62, “content feed can be scrollable in a direction that is parallel to an orientation of the user interface 400. For example, the user interface 400 may be in a portrait orientation and the content feed can be scrolled in a vertical direction, from the top of the user interface 400 to the bottom of the user interface 400, and/or from the bottom to the top of the user interface”, Lewis, Col. 26, lines 3-11, system play the received content in order based on the user up-down slide operation, Amazon Time 1:10-1:20).

With regard to Claim 7,
	Cheez-Amazon-Lewis teach the method according to claim 1, wherein the selection of the first user interface element is made using a first preset operation and the  first preset operation comprises a click operation, a double click operation or a long press operation (Time 1:33-1:34, click Cheez icon to initiate application). 


With regard to Claims 8 and 15,
	Claims 8 and 15 is similar in scope to claim 1; therefore they are rejected under similar rationale. Examiner further notes that Cheez teach a program instruction stored in a memory executed by a processor (phone processor execute downloaded Cheez application).

With regard to claims 9 and 16,
	Claims 9 and 16 are similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to claims 10 and 17,
	Claim 10 12 and 17 are similar in scope to claim 3; therefore it is rejected under similar rationale. 
With regard to claims 11 and 18,
	Claims 11 and 18 are similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to claims 12 and 19,
	Claim 12 and 19 are similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to claims 13 and 20,
	Claims 13 and 20 are similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to claim 14,
	Claim 14 is similar in scope to claim 7; therefore it is rejected under similar rationale.
Response to Arguments
Examiner respectfully withdraw the 35 U.S.C.112 (b) for claims 7 and 14 based on the applicant amendments.

Applicant argue that Cheez’s icon is for initiation and not a search control associated with searching and recommending content to the user. 
Examiner respectfully disagrees, Cheez icon is for initiation and act as a search control as it search videos that could be played by the user and recommend them for the user based on the initiation of the application.

Applicant argue that Cheez’s text string is the name of the user that created the video and not a subject.
Examiner respectfully disagrees,
First, Cheez show multiple videos under Cheez India which is not a creator name See Time 1:35-1:37 and show a hashtag challenge See at least Time 6:05-6:15 #ChristmasChallenge
Second, the name of the user could be a subject and videos could be categorized based on the creator. 

Applicant argue that Cheez’s text string is not selectable.
Examiner respectfully notes that the claims do not require the selection to be done by selecting the displayed string. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., selection to be done by selecting the displayed string element on the display) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner rely on Amazon to teach the ability to display thumbnails associated with subjects that allow the display of a second user interface upon selection to modify the layout display and the location of the selectable camera shooting element of Cheez. Cheez and Amazon are analogues art because they are in the same field of endeavor, playing videos. A person of ordinary skill in the art before the effective filing date of the invention would modify Cheez to have the ability to display thumbnail at an area located under the at least one subject of the content and to allow the display an element selectable for switching to interface of shooting a new video at a second interface that include detailed information about user select content subject, with an acceptable expectation for success, the motivation for the modification would have been to provide the user with a quick and efficient way to preview available different subjects in order to choose a subject to categorize his captured video within which will prevent errors in categorizing videos, save the user’s time and effort as the video is automatically associated with the selected subject, and increase user’s satisfaction due to the simplified interaction and categorization.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion                                                                                                                                          
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2018/0199110 A1 filed by Cormican et al. disclose the ability to use a drag gesture to switch between different user interfaces for playing videos See at least figs. 3-8
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174